Title: Thomas Boylston Adams to Joseph Pitcairn, 17 May 1796
From: Adams, Thomas Boylston
To: Pitcairn, Joseph


          
            Dear Sir.
            The Hague 17th: May 1796.
          
          Your favor of the 10th: currt: has just come to hand, and as I find a vacant moment, it cannot be better employed than in renewing my thanks for your kind attention to the Commission relative to my Books. I have requested Mr: Bourne to refund the Cash paid by you on my account, as the prospect of my seeing him before you, is perhaps greatest. In my letter of the 4th: instt: I gave you similar information, it has probably reached you ere this.
          I have heard of the demand made by the Representatives for the Instructions & other documents relative to the negociation with Great Britain, & I am not a little curious to hear the results of a refusal. It is certainly a delicate point, and must try the strength of our Executive; I am not sure however that the trial was not necessary. We have reached a period in our Government, when it becomes important to settle principles, & to define with minuteness the limits of power & prerogative which must be attributed to the several branches of Administration. The Constitution is our Charter, and every deviation from it, from whatever quarter it may come should be checked with firmness, or there must soon be an end of

freedom among us. The popular branch in every Government where it exists is apt to encroach upon the powers, which are delegated to the Executive; they have a kind of self sufficiency or as the french say esprit du Corps, which makes them impatient under the exercise of functions in which they have no share, & if their spirit of usurpation be indulged in a single instance, the progress towards the assumption of sovereignty becomes rapid. We have hitherto had but few instances of this kind in our Country, but our Constitution I apprehend has not yet undergone its severest trials.
          All accounts from America represent the state of our Commerce and Agriculture as florishing beyond example; from the high price of provisions especially of Grain, it may be feared that many of our young adventurers in the Commercial world will suffer. The European market will not bear them out in their extensive anticipations, added to the enormity of Seamen’s wages. The comparative estimate of our exports, with those of Great Britain is certainly flattering, but it must be allowed that our 5 millions of inhabitants have ten times the extent of territory from whence to draw their supplies for the European market under its present circumstances. Our Imports too have generally kept pace with the exports pretty closely, so that the balance of clear gain may eventually be small.
          My Brother may be expected over very soon, as he waits only the receipt of a letter from me. He has to be sure had the advantage of me, in his Winter excursion, but bad as Holland is in point of climate, I prefer a residence here before that of London. Sickness out of the scale & the loss of his Society, & I can say with truth I had no wish to be with him during his absence.
          With sentiments of real esteem & friendship, I am Dr Sir / Your very humble servt:
          
            Thomas B. Adams.
          
          
            P. S. The Bearer Mr: David Dehone is a Countryman of ours from Charlston S. C. in whose favor I beg leave to solicit your civilities.
          
        